Title: Remarks & Observations—in Mar[ch 1769]
From: Washington, George
To: 




Mar. 2. Began to List Corn Ground at the Mill.
 


6. Began to List Do. at Muddy hole.
 


10. And from that to the 18 laying of Lotts & leasing them in Fauquier & Loudoun Countys on the Land which I bought of Carters Estate.
 


20. & from that to the 23d. doing the like on my Land at Bullskin in Frederick County.
 


24. Returnd home from my Journey to Frederick &ca. and found that the Hound Bitch Maiden had taken Dog promiscuously. That the Bitch Lady was in Heat & had also been promiscuously lined, & therefore I did not shut her up—That Dutchess was shut up, and had been lind twice by Drunkard, but was out one Night in her heat, & supposd to be lind by other Dog’s—that Truelove was also in the House—as was Mopsy likewise (who had been lind to Pilot before she was shut up).
 


26. The Bitch Musick brought five Puppies one of which being thought not true was drownd immediately. The others being somewhat like the Dog (Rockwood of Mr. Fairfaxs) which got them were saved.
 


27. The Hound Bitch Countess brought 7 puppies and was with the Puppies carried away the next day by Alexr.
 


Mar. 31. To this time Mopsy had been lind several times by Lawlor as Truelove had been by Drunkard—but as this Bitch got [out] one Night during her Heat it is presumable she was lind by other Dogs especially Pilot, the Master Dog, & one who was seen lying down by her in the Morning.
Began about the 28th. to Plow behind the Quarter for oats & grass seeds.
